 

Exhibit 10.57

 

LOAN, SECURED CONVERTIBLE NOTE PURCHASE, AND SECURITY AGREEMENT

 

THIS LOAN, SECURED CONVERTIBLE NOTE PURCHASE, AND SECURITY AGREEMENT (the
“Agreement”) is made and entered into as of June 27, 2020 (the “Effective
Date”), between Mateon Therapeutics, Inc., a Delaware corporation and each of
its subsidiaries, including, but not limited to Oncotelic Inc. and PointR Data
Inc. (each, a “Subsidiary,” together the “Subsidiaries, and collectively, the
“Company”), on the one hand, and Golden Mountain Partners, LLC, a California
Limited Liability Company (“Purchaser”), on the other hand.

 

WHEREAS, Purchaser desires to purchase from Company and Company desires to sell
to Purchaser, upon the terms and subject to the conditions of this Agreement, a
secured convertible promissory note of the Company with a stated principal
amount of Two Million United States Dollars ($2,000,000 USD); and

 

WHEREAS, in order to secure the payment of such note and the Company’s
obligations thereunder and under this Agreement, Company has agreed to grant a
first ranking security interest in favor of the Purchaser in certain of the
Company’s assets.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations and warranties and covenants herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Purchase and Sale of Note. Upon the terms and subject to the conditions of
this Agreement , Company agrees to issue and sell to Purchaser, and Purchaser
agrees to purchase from Company a secured convertible promissory note with a
stated principal amount of Two Million United States Dollars ($2,000,000 USD) in
the forrrrattached hereto as Exhibit A (as may be amended or modified from time
to time , the “Note”).

 

2. Security Interest; Financing Statement.

 

2.1. Security Interest; Collateral. To secure the payment of the Note promptly
when due, and Company’s obligations under this Agreement and other Loan
Documents (as defined in Section 4.3, below), Mateon Therapeutics , Inc. and
each Subsidiary hereby grants, pledges, assigns, conveys, mo rtgages, and
transfers to Purchaser a continuing and first ranking security interest in and
lien on the Collateral. “Collateral” means all right, title and interest of
Purchaser in, to and under all assets, properties and rights ofMateon
Therapeutics, Inc. and each Subsidiary (including, without li m it ation, all
personal and fixture property of the Mateon Therapeutics, Inc. and each
Subsidiary) of every kind and nature, wherever located, whether now owned or
hereafter acquired or arising, including, without li mit ation, all goods
(including, without limitation, consumer goods, inventory, equipment and any
accessions thereto), instruments (including, without limitation, promissory
notes), documents, accounts (in cludin g, without limitation , receivables),
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tot1 claims, securities and all other investment property,
supporting obligations, any other contract right or rights to the payment of
money , insurance claims, general intangibles (including, without limitation,
payment intangibles and intellectual property and rights therein), and all cash
and non-cash proceeds of all of the foregoin g, and proceeds of proceeds.

 

2.2. Authorization to File Financing Statements. Mateon The rapeutics, Inc. and
each Subsidiary hereby irrevocably authorizes Purchaser at any time and from
time to time to file in any filing office in the appropriate UCC jurisdictions
any initial financing and continuation statements and amendments thereto that:

 

(a) Identify the Collateral in the manner set forth in Section 2.1, above, or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the state or such jurisdiction; and

 

 1 

 

 

(b) Provide any other information required by Article 9 of the Uniform
Commercial Code of the state or other jurisdiction for the filing of any
financing or continuation statement or amendment, including (x) whether the
Mateon Therapeutics, Inc. or a Subsidiary, as the case may be, is an
organization, the type of organization identification number, if issued to
Mateon Therapeutics, Inc. or a Subsidiary, respectively, and (y) in the case of
a financing statement filed relating to fixtures, a sufficient description of
real property to which the Collateral relates. Company and each Subsidiary shall
furnish any such information to Purchaser promptly upon Purchaser’s request.

 

2.3. Covenant to Take Further Actions. Company shall give, execute, deliver,
file and/or record any financing statement, notice , instrument, document,
agreement or other papers requested by Purchaser (in its absolute and sole
discretion) to create, preserve or perfect the security interest granted hereby
or, after the occurrence of an Event of Default (as defined in the Note), to
enable the Purchaser to exercise and enforce its rights hereunder with respect
to such pledge and security, including without limitation, causing any or all of
the Collateral to be transferred of record into the name of Purchaser or its
designee.





 

3. Loan.

 

3.1. General Terms. Subject to the terms and conditions of this Agreement,
Purchaser will lend Company the principal amount not to exceed $2,000,000, at a
rate of interest as set forth in the Note until the maturity date thereof (the
“Maturity Date”), at which time, all of the loan evidenced by the Note (the
“Loan”) shall have been paid in full, including all principal, interes t, cost,
expenses, attorneys’ fees, and other fees and charges relating to the Loan.

 

3.2. Disbursement. Purchaser will disburse the proceeds of the Note as set forth
in Schedule 3.2, or as otherwise directed by Company as set forth therein and
herein.

 

3.3. Use of Proceeds. Company will use the proceeds of the sale of Note
according to the “use of proceeds” schedule attached hereto as Schedule 3.3.

 

3.4. Repayment. Subject to the terms and conditions hereof and as set forth in
the Note , Company will repay the Loan with full repayment of principal and
accrued interest on or befo re the Maturity Date in accordance with the Note.
All indebtedness evidenced by the Note will be due and payable on the earlier of
(a) an event of default under the Note (an “Event of Default”), or (b) the
Maturity Date.

 

3.5. Interest Rate. Interest on the outstanding principal balance of the Loan
from time to time outstanding shall accrue at the rate(s) and be payable as set
forth in the Note.

 

4. Conditions Precedent. The obligation of Purchaser to make the Loan hereunder
is subject to the following conditions precedent:

 

4.1. Closing. Company shall have delivered to Purchaser, pnor to the initial
disbursement of the Loan (the “Closing”), the following:

 

  (a) the duly executed Note;

 

 2 

 

 



  (b) the duly executed Loan, Secured Convertible Note Purchase and Security
Agreement;         (c) the Forms UCC -1, as applicable;         (d) a Guaranty
duly executed by Vuong Trieu, PhD (the “Guaranty”); and         (e) such other
instruments and documents as Purchaser reasonably deems necessary to effect the
transactions contemplated hereb y.

 



4.2. Documents Required for Each Disbursement. Company shall have delivered to
Purchaser, prior to each disbursement of the Loan made by Purchaser subsequent
to the Closing, an itemized and detailed invoice from Contract Research
Organization IQVIA, detailing services to be performed with respect to the
Clinical Trial (as defined in Schedule 3.3).

 

4.3. Certain Events. At the time of, and as a condition to, the Closing, and
each disbursement of the Loan to be made by Purchaser at or subsequent to the
Closing:

 

  (a) no Event of Default shall be have occurred and to be continuing, and no
event shall have occurred and be continuing that, with the giving of notice or
passage of time or both, would constitute an Event of Default;         (b) no
material adverse change shall have occurred in the business prospects, financial
condition, or results of operations of Company since May 14, 2020 (the date of
Company’s most recent filing of its Form 10-K annual report with the US
Securities and Exchange Commission); and         (c) this Agreement and all
agreements and instruments related to or referred to herein (including, but not
limited to, the Note, the Guaranty, and the UCC-1 filing(s)) (collectively, the
“Loan Documents”) shall have remained in full force and effect.

 

5. Covenants of Company. From and after the Closing until the expiration of the
Loan term (or as otherwise provided), the Company shall observe the following
covenants:

 

5.1. Affirmative Covenants.

 

5.1.1. Payment and Performance. Company will duly and promptly pay and perform
all of such Company’s liabilities and obligations to Purchaser in accordance
with the terms and conditions of this Agreement and the other Loan Documents.

 

5.1.2. Certification. At any time and from time to time within ten (10) days
following written request by Purchaser, the Company will certify to Purchaser,
in such form and substance as are reasonably acceptable to Purchaser, that this
Agreement and the other Loan Documents are unmodified and in full force and
effect (or that this Agreement and the other Loan Documents are in full force
and effect as modified and setting forth the modi fications), the dates to which
the Loan has been paid, that no Event of Default then exists and no event has
occurred (that has not been cured) and no condition currently exists that would,
but for the giving of any required notice or expiration of any applicable cure
period, constitute an Event of Default. Any such certification furnished
pursuant hereto may be relied upon by Purchaser.

 

 3 

 

 

5.1.3. Financial Statements. Company will furnish, or cause to be furnished ,
the following statements to Purchaser, which must be in such form and detail as
Purchaser may from time to time, but not unreasonably, request:

 

  (a) within forty-five (45) days after the end of each quarter, current balance
sheets and statements of operations and of cash flows of Company certified to be
true and correct by an officer of Company; and         (b) with reasonable
promptness , such other information respecting the financial condition and
affairs of Company as Purchaser may reasonably request from time to time.

 

5.1.4. Access. After the Effective Date until the expiration of the Loan (in
cluding, without limit ation, at any time while an Event of Default exists and
is continuin g), Company shall upon request following reasonable notice to
Company and during normal business hours (i) afford Purchaser and its authorized
representatives full and complete access to the employees, and other agents and
representatives of Company relating to Company business and to all books, and
records relating there to, (ii) permit Purchaser to make such inspections and to
make copies of such books and records as it may reasonabl y require relating to
the Business and (iii) furnish Purchaser with such financial and operating data
and other information related to the Busine ss.

 

5.2. Negative Covenants.

 

5.2.1. Loan Proceeds and Distributions. None of the proceeds of the Loan sha ll
be used for any purpose other than as described in Section 3.3 and Schedule 3.3
hereof.

 

5.2.2. Lien s. Company will not, directly or indirect ly, create or allow to
remain and will prompt ly discharge at its expense any Lien upon the Collateral,
not inclu ding, however , (i) this Agreem ent or the other Loan Documents, and
(ii) Liens and other encumbrances which are consented to in writing by
Purchaser. Unless otherwise expressly permitted by the Loan Documents , the
Company sha ll not mortgage or grant any interest or security interest in, or
otherwise assign, any part of Company’ s rights and interests in this Agreement
or the Collateral.

 

For purposes of this Agreement, a “Lien” means the security interest or lien
arising from any pledge, assignment , hypothecation , mo rtgage, security
interest , deposit arrangement, option, trust receipt, conditional sale or title
retaining contract, sale and leaseback transaction, financing statement or
comparable notice or other filing or recording , capitalized le ase, consignment
or bailment for security, subordin ation of any claim or right, or any other
type of lien , charge , encumbrance, title exception, preferential or priority
arrangement affecting property (includ ing, with respect to stock, any
stockholder agreements, voting right s agreements, buy-back agreements and all
similar arrangements) , whether based on common law or statute.

 

 4 

 

 

6. Default.

 

6.1. Events of Default. The occurrence of any one or more of the following
events (individually, an “Event of Default”) shall constitute Events of Default
or defaults here under:

 

6.1.1. if the Company fails to make a payment of a monetary sum due and payable
by the Company under this Agreement , the Note or any other Loan Document when
the same becomes due and payable, and such failure is not cured by the Company
within five (5) days after receipt of written notice thereof from Purchaser, or

 

6.1.2. if Company fails to observe or perform any other term, covenant or
condition of this Agreement or any other Loan Document and such failure is not
cured by Company within a period of five (5) days after receipt by Company of
written notice thereof from Purchaser; or

 

6.1.3. Company’s breach of or failure to observe or comply with Section 5.2.1;

 

or

 

6.1.4. if Company:

 

  (a) admits in writing its inability to pay its debts generally as they become
due, or         (b) files a petition in bankruptcy or a petition to take
advantage of any insolvency act, or         (c) makes an assignment of its
property for the benefit of its cred itors, or         (d) consents to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or         (e) files a petition or answer seeking reorganization
or arrangement under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof, or         (f) is
declared insolvent according to any law; or a receiver or trustee is appointed
for Company or its property; or the interest of Company under this Agreement is
levied on under execution or other legal process; or any petition is filed by or
against Company to declare Company bankrupt or to delay, reduce or modify
Company’s capital structure if Company be a corporation or other entity
(provided that no such levy, execut ion, legal process or petition filed against
Company shall constitute a breach of this Agreement if Company shall vigorously
contest the same by appropriate proceedings and shall remove or vacate the same
within thirty (30) days from the date of its creation , service or filing); or  
      (g) after a petition in bankruptcy is filed against it, is adjudicated a
bankrupt, or if a court of competent jurisdiction shall enter an order or decree
appointin g, without the consent of Company, as the case may be, a receiver of
Company or of the whole or substantially all of its property, or approving a
petition filed against it seeking reorganization or arrangement of Company under
the federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof, and such jud gment, order or decree
shall not be vacated or set aside or stayed within sixty (60) days from the date
of the entry thereof;         (h) is liquidated or dissolved, or shall begin
proceedings toward such liquidation or dissolution, or shall, in any manner,
permit the sale or divestiture of substantially all of its assets other than in
connection with a merger or consolidation of the Company into, or a sale of
substantially all of Company’s assets to, another corporation or entity;

 

 5 

 

 



  6.1.5. at any time there occurs a change in control transaction (a “Change in
Control Transaction”). For purposes of this Agreement, a Change in Control
Transaction shall mean (i) a sale, lease or other disposition of assets or
properties of (A) Mateon Therapeutics, Inc. and its Subsidiaries or (B)
Subsidiary Oncotelic, Inc. (calculated on a consolidated basis) having a book
value of fifty-one percent (51%) or more of the book value of all the assets and
properties thereof, or (ii) any transaction in which any person or entity shall
directly or indirectly acquire from the holders thereof, by purchase or in a
merger, consolidation or other transfer or exchange of outstanding capital
stock, ownership or control over capital stock of Mateon Therapeutics, Inc. or
Oncotelic Inc. (or securities exchangeable for or convertible into such stock or
interests), entitled to elect a majority of each such entity’s Board of
Directors or representing at least fifty-one percent (51%) of the number of
shares of Common Stock outstanding;         6.1.6. on or at any time after the
Effective Date any of the Loan Documents for any reason, other than a partial or
full release in accordance with the terms thereof, ceases to be in full force
and effect; or         6.1.7. this Agreement or any Loan Document shall at any
time for any reason cease to be valid, or Company or any Subsidiary contests the
validity or enforceability of any Loan Document in writing or denies that it has
further liability under any Loan Document to which it is party, or gives notice
to such effect.

 

6.2. Remedies. Upon the occurrence of an Event of Default hereunder , Purchaser
shall be entitled, in its sole and absolute discretion, to pursue any one or’
more of the following remedies, in addition to any remedies which may be
permitted by la w, equity or by other provisions of this Agreement or the other
Loan Documents, without notice or demand , except as expressly hereinafter
provided:

 

6.2.1. Purchaser may, at its option, upon five (5) days’ written notice to
Company (any such notice requiring such termination being herein referred to as
the “Termination Notice”), proceed with all remedies Purchaser deems necessary,
including, without li mitation , terminating this Agreement , accelerating and
calling due and payable all outstanding Loan obligations under the Note and
under this Agreement , and exercising any other remedy available to Purchaser
hereunder or under any of the other Loan Documents at law or in equity.

 

6.2.2. Purchaser, at its option and upon five (5) days’ written notice to the
Company, may declare all obligations under the Loan, if any not otherwise
immediately due under this Agreement to be, and all such amounts shall thereupon
become, due and payable to Purchaser, without presentment, demand, protest, or
further notice of any kind, all of which are expressly waived by the Company,
anything in this Agreement or the other Loan Documents notwithstanding.

 

 6 

 

 



6.2.3. Purchaser, at its option and upon five (5) days’ written notice to the
Company, may (i) institute and prosecute proceedings in any court of competent
jurisdiction to pursue any remedies available in law or in equity, in cluding,
without limitation, the recovery of damages, the enforcement of specific
performance or to obtain an injunction, or (ii) pursue any and all rights or
remedies available to Purchaser under any Loan Document. No such termination
and/or subsequent election by Purchaser hereunder shall in any way limit,
qualify or otherwise affect the obligations of Company with respect to the Loan
Obligations of their indemnification obligations hereunder.

 

6.2.4. Upon five (5) days’ written notice to Company cease making any
disbursements under this Agreement or any Loan Document, as applicable.

 

6.2.5. Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of Purchaser, but without affecting Purchaser’s
liens on the Collateral.

 

6.3. Cumulative. The remedies of Purchaser in this Agreement or in any other
Loan Document, or at law or in equity, shall be cumulative and concurrent and
may be pursued singly, successively or together in Purchaser’s discretion.
Notwithstanding any statement contained in this Agreement to the contrary,
termination of this Agreement shall not relieve Company from liability for any
breach or violation of this Agreement that arose prior to such terminat ion.

 

6.4. Waiver. The Mateon Therapeutics, Inc. and each Subsidiary waives, to the
extent permitted by applicable law, (a) any right of redemption, re-entry or
repossession, and (b) any right to a trial by jury.

 

7. Indemnification . Notwithstanding and in addition to any other
indemnification obligation set forth herein or in any other Loan Document,
Mateon Therapeutics, Inc., and each Subsidiary (each, a “Company Indemnifying
Party”) agrees to indemni fy, defend and hold harmless Purchaser, its affiliates
and its officers, directors, members, (general and limited) partners,
shareholders , employees, agents and representatives (collectively, the
“Purchaser Indemnified Parties”) from and against all demands , claims, actions,
losses , damages, liabilities, penalties, costs and expenses (including, without
limitation, attorneys’ and accountants’ fees, settlement costs, arbitration
costs and any reasonable other expenses for investigating or defending any
action or threatened action) asserted against or incurred by the Purchaser
Indemnified Parties or any of them arising out of or in connection with or
resulting from (a) any breach of any representation, warranty, covenant, or
other provision under this Agreement or under any Loan Document; (b) any tax,
fee or charge imposed by any governmental entity arising out of or relating to
the Note or this Agreement or the transactions anticipated herein; (c) any
accident, injury to or death of persons or loss of property arising out of the
business of any Company Indemnifying Party, including without limitation any
claims of professional errors and omissions, product liability or clinical trial
li ability, (d) any and all lawful action that may be taken by Purchaser in
connection with the enforcement of the provisions of this Agreement, whether or
not suit is filed in connection with same, or in connection with any or all of
the Company and/or any partner, joint venturer, member or shareholder thereof
becoming a party to a voluntary or involuntary federal or state bankruptcy ,
insolvency or similar proceeding, and/or (e) third party claims relating to or
arising out ofMateon Therapeutics, lnc.’s or any Subsidiary’s ownership, use and
operation of the Collateral and/or each such party’s business. The foregoing
indemnification obligations of the Company Indemnifying Parties shall be in
addition to, and shall in no way limit or qua li fy, any other indemnification
or similar obligations of each such party set forth in this Agreement or in any
other Loan Document.

 

 7 

 

 



8. Miscellaneous.

 

8.1. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law or choice of law that would cause the substantive
laws of any other jurisdiction to apply. Company irrevocably submits and
consents to the jurisdiction of any California state court or federal court
sitting in the County of Los Angeles, state of California over any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, and the Company hereby irrevocably agrees that all claims in respect
of any such action or proceeding may be heard and determined in such courts.

 

8.2. Amendment and Waiver. Any provision of this Agreement may be amended and
the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) , only by the written
consent of Company and Purchaser. Any amendment or waiver effected in accordance
with this section shall be binding upon Company and Purchaser, and their
respective successors and assigns.

 

8.3. Entire Agreement. This Agreement and the Loan Documents constitute the
entire agreement among the parties relative to the specific subject matter
hereof and thereof.

 

8.4. Notices . All notices and other communications provided for herein shall be
dated and in writing and shall be deemed to have been duly given (a) on the date
of delivery, if delivered by facsimile, receipt confirmed, (b) on the following
business day, if delivered by a reputable nationwide overnight courier service
guaranteeing next business day delivery; provided that, notices and other
communications sent from or delivered outside the United States shall be sent by
a reputable international express courier service and shall be deemed to have
been duly given upon delivery to the recipient , and (c) two business days after
being sent by certified or registered mail, return receipt requested, postage
prepaid ; provided that, notices and other communications sent from or delivered
outside of the United States by certified or registered mail , return receipt
requested, postage prepaid shall be deemed to have been duly given upon delivery
to the recipient, in each case, to the party to whom it is directed at the
following address (or at such other address as any party hereto shall hereafter
specify by notice in writing to the other parties hereto):

 

If to Company: Mateon Technologies, Inc.   29397 Agoura Road, Suite 107   Agoura
Hills, California 91301   Attention: Vuong Trieu , PhD

 

If to Oncotelic Inc.: Oncotelic Inc.   29397 Agoura Road, Suite 107   Agoura
Hills, California 91301   Attention: Vuong Trieu, PhD

 

If to PointR Data Inc.: PointR Data Inc.   29397 Agoura Road, Suite 107   Agoura
Hills, California 91301   Attention : Vuong Trieu , PhD

 

 8 

 



 

Copy to: Mateon Technologies, Inc.   29397 Agoura Road, Suite 107   Agoura
Hills, California 91301   Attention: Vuong Trieu, PhD

 

If to Purchaser: Golden Mountain Partners, LLC   c/o Synergy Health Innovations,
LLC   800 W. Sixth Street, Suite 900   Los Angeles , California 9001 7

 

Copy to: Golden Mountain Partners, LLC.   c/o Synergy Healthcare Innovations,
LLC   800 W. Sixth Street, Suite 900   Los Angeles, California 90017

 

8.5. Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

8.6. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement may be made by an attachment in “pdf’ or similar format to an
electronic mail message.

 

8.7. Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon, the successors and assigns of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

MATEON TECHNOLOGIES, INC. (“COMPANY”)   GOLDEN MOUNTAIN PARTNERS, LLC
(“PURCHASER”)           By: /s/ Vuong Trieu   By: /s/ Clinton Teng Name: Vuong
Trieu, PhD   Name: Clinton Teng Title: Chief Executive Officer   Title: Owner’s
Representative

 

ONCOTELIC INC. (“SUBSIDIARY”)   POINTR DATA, INC. (“SUBSIDIARY”)           By:
/s/ Vuong Trieu   By: /s/ Vuong Trieu Name: Vuong Trieu, PhD   Name: Vuong Trieu
PhD Title: Chief Executive Officer   Title: Chief Executive Officer

 

 9 

 

 



EXHIBIT A

 

[COPY OF CONVERTIBLE NOTE]

 

 10 

 

 

Schedule 3.2

 

Disbursements

 

Initial disbursement , and all subsequent disbursements, shall be made in
accordance with Table COO1, immediately below, and shall be disbursed by
Purchaser directly to IQVIA China’s Beijing office, in China CNY, on behalf of
Company and on Company’s account. The exchange rate for conversion from United
States Dollars to Chinese Yuan that shall be applied to each disbursement shall
be the rate published on oanda.com.

 

Payment Schedule for C00l. A Randomized, Controlled, Multi-Center Study of
OT-101 in COVID-19 Patients (lnvestigational New Drug (IND) Application #149299)

 

 

Payment Due Date

 



Total Monthly Invoice Amount in USD (Direct Cost + Pass Through Cost)

  

 

Total Monthly Disbursement to IQVIA by GMP in USD

  

 

Remarks

24-Jun-20  $348,548   $348,548     30-Jun-20  $17,033   $17,033     31-Jul-20 
$87,732   $87,732     31-Aug-20  $149,985   $149,985     30-Sep-20  $405,914  
$405,914     31-Oct-20  $425,902   $425,902     30-Nov-20  $376,936   $376,936  
  31-Dec-20  $382,176   $187,950   GMP disbursement shall be partial payment to
IQ VI A’s month ly Invoice Cumulative Cost  $2,194,226   $2,000,000    

 



 11 

 



 

Schedule 3.3

 

Use of Proceeds

 

Disbursements and/or Loan proceeds disbursed under this Agreement and/or the
Loan Documents shall be used solely to pay Contract Research Organization IQVIA
to perform clinical research services with respect to that certain clinical
trial known as “A Randomized, Controlled, Multi-Center Study of OT-I 01 in
COVID-19 Patients (Investigational New Drug (IND) Application #149299)” (the
“Clinical Trial”), and for no other purpose.

 

 12 

 

 